Case 5:14-cv-00237-RBD-PRL Document 147 Filed 06/14/21 Page 1 of 1 PageID 1316




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION


 KIRSTIN SCONIERS,

                      Plaintiff,

 v.                                                        Case No: 5:14-cv-237-RBD-PRL

 FNU LOCKHART,

                      Defendant.

  JUDGE:           Philip R. Lammens          COUNSEL FOR           Kirstin Sconiers (pro-se)
                                              PLAINTIFF:
  DEPUTY           Mari Jo Taylor             COUNSEL FOR                   Ian D. Forsythe
  CLERK:                                      DEFENDANT:
  COURT            No recording per Judge     DATE/TIME                       June 14, 2021
  REPORTER                                                              8:57 am – 12:10 pm
                                                                         3 hours 13 minutes


                 CLERK’S MINUTES – SETTLEMENT CONFERENCE

 Pro-Se plaintiff Kirstin Sconiers and Counsel for defendant FNU Lockhart in attendance.

 Also appearing for the defendant are Timothy McCourt, General Counsel for the Sheriff,
 Marissa Crill, Assistant General Counsel for the Sheriff and Caryl Kilinski, Representative
 for the Sheriff’s Office.

 Parties have reached a settlement.

 ORDER TO ENTER.
